DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of lights” (claims 5, 12, and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5 and 7 (figure 2b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the 
Claim Objections
Claims 1, 2, 4, 6-13, 16, 19 and 20 are objected to because of the following informalities:  

Regarding claim 1, line 4, which reads “wherein each the horizontal rail comprising a plurality of vegetation holes,” should read “wherein each of the horizontal rails comprise a plurality of vegetation holes.”

Regarding claim 2, lines 1-2, which read “…wherein the plurality of vegetation holes pointing upwards is filled with potting soil to directly plant vegetation,” should read “…wherein the plurality of vegetation holes pointing upwards are filled with potting soil to directly plant vegetation.”

Regarding claim 4, lines 1-2, which read “…wherein the vertical post comprising a metallic support...” should read “…wherein the vertical posts comprise a metallic support…”

Regarding claim 6, lines 2-3, which reads “…the plurality of vegetation holes turned downward if the vegetation holes of the particular rail is not used…” should read “…the plurality of vegetation holes turn downward if the vegetation holes of the particular rail are not used…”

claim 7, line 4, which reads “wherein each of the plurality of horizontal rails comprising a plurality of holes…” should read “wherein each of the plurality of horizontal rails comprise a plurality of holes…”

Regarding claim 8, lines 1-2, which read “…wherein the pot is a feeder for bird and small animal,” should read “…wherein the pot is a feeder for a bird and small animal.”

Regarding claim 9, lines 1-2, which read “…wherein the pot is used for bathing of bird and small animal,” should read “…wherein the pot is used for bathing of the bird and small animal.”

Regarding claim 10, lines 2-3, which recite “…with holes pointing downwards if the particular rail is not to be used for placing the bird and small animal feeder or bath,” should read “with holes pointing downwards if the particular rail is not to be used for the bird and small animal feeder or bath.”

Regarding claim 11, line 2, which recites “…wherein the vertical post comprising a metallic support providing strength…” should read “…wherein the vertical posts comprise a metallic support providing strength…”

Regarding claim 12, line 1, which recites “…wherein system comprises…” should read “…wherein the system comprises…”

Regarding claim 13, lines 1-2, which recite “…system for planting vegetation and bird and small animal feeder comprising…” should read “…system for planting vegetation and bird and small animal feeding comprising”

Regarding claim 16, line 2, which recites “…wherein the pots are bird feeder or bath tub,” should read “…wherein the pots are a bird feeder or a bath tub.”

claim 19, line 2, which recites “…wherein the vertical post comprising a metallic support providing strength…” should read “…wherein the vertical posts comprise a metallic support providing strength…”

Regarding claim 20, line 2, which recites “…wherein system comprises a plurality of lights…” should read “…wherein the system comprises a plurality of lights…”

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a metallic support providing strength” in claims 4, 11, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 11 recites the limitation "grow fence garden planter" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 7 does not recite a grow fence garden planter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 recites “wherein the vertical post is a standard vertical post” in line 2. Said “standard vertical post” fails to further limit the “plurality of vertical posts” recited in claim 13.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woerner (US-20190254241-A1).

Regarding claim 1, Woerner discloses (figures 1 and 2) a grow fence garden planter system for planting vegetation (10) comprising:
a plurality of vertical posts providing structural support to the fence (22); 
a plurality of horizontal rails connected to the plurality of vertical posts (20), 
wherein each of the horizontal rails comprise a plurality of vegetation holes (24).

Regarding claim 2, Woerner discloses (figure 1) a grow fence garden planter system, wherein the plurality of vegetation holes pointing upwards (24) are filled with potting soil to directly plant vegetation ([0025], lines 4-11). 

Regarding claim 3, Woerner discloses (figure 5) a grow fence garden planter system wherein a vegetation pot (16) is placed into each of the plurality of vegetation holes ([0025], lines 11-17). 

Regarding claim 5, Woerner discloses (figures 1-3) a grow fence garden planter system wherein the system comprises of a plurality of lights (56) installed to illuminate the fence during night ([0034], lines 5-10).

Regarding claim 6, Woerner discloses a grow fence garden planter wherein the face of the plurality of horizontal rails comprising the plurality of vegetation holes turn downward if the vegetation holes of the particular rail are not used for planting vegetation. 
The fence garden planter disclosed by Woerner (figure 1) is capable of doing so. The horizontal rails (20) are positioned on top of support members (36). The horizontal rails (20) are capable of being positioned on top of support members (36) such that the top surface of the horizontal rails (26) comprising vegetation holes (24) face downward by rotating the position of the horizontal rails 180 degrees before positioning on top of the support members.  

Regarding claim 7, Woerner discloses (figures 1, 2, and 5) a bird and small animal feeder system comprising:
a plurality of vertical posts providing structural support to the system (22); 
a plurality of horizontal rails connected to the plurality of vertical posts (20), 
wherein each of the plurality of horizontal rails comprising a plurality of holes (24), and 
wherein a pot is inserted into each of the plurality of holes (16),
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The fence garden planter system disclosed by Woerner satisfies the claimed structural limitations and is capable of functioning as a bird and small animal feeder system.

Regarding claim 8, Woerner discloses a bird and small animal feeder system, as described above, wherein the pot is capable of holding food to function as a feeder for a bird and small animal. 

claim 9, Woerner discloses a bird and small animal feeder system, as described above, wherein the pot is capable of holding water to function for bathing of the bird and small animal.

 Regarding claim 10, Woerner discloses a bird and small animal feeder system, as described above, wherein the face of the plurality of horizontal rails is installed with holes pointing downwards if the particular rail is not to be used for the bird and small animal feeder or bath. 
The fence garden planter disclosed by Woerner (figure 1) is capable of doing so. The horizontal rails (20) are positioned on top of support members (36). The horizontal rails (20) are capable of being positioned on top of support members (36) such that the top surface of the horizontal rails (26) comprising vegetation holes (24) face downward by rotating the position of the horizontal rails 180 degrees before positioning on top of the support members.

Regarding claim 12, Woerner discloses (figures 1-3) a bird and small animal feeder system, as described above, wherein the system comprises of a plurality of lights (56) to illuminate the fence during night ([0034], lines 5-10). Woerner discloses the claimed invention except for the lights being installed under the horizontal rails.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the location of the lights to under the horizontal rails, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done to provide lighting over a larger surface area of the system, thus increasing illumination.

Regarding claim 13, Woerner discloses (figures 1, 2, and 5) a grow fence garden planter and bird and small animal feeder system for planting vegetation and bird and small animal feeding comprising:
a plurality of vertical posts providing structural support to the fence (22);
a plurality of horizontal rails connected to the plurality of vertical posts (20),
wherein at least a horizontal rail is provided with a plurality of vegetation holes (24),

at least a horizontal rail is provided with holes for installation of pots for birds and small
animals (16),
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The fence garden planter system disclosed by Woerner satisfies the claimed structural limitations and is capable of functioning as a grow fence garden planter and bird and small animal feeder system.

Regarding claim 14, Woerner discloses (figure 1) a grow fence garden planter and bird and small animal feeder system, as described above, wherein the vegetation holes (24) are filled with potting soils ([0025], lines 4-11).

Regarding claim 15, Woerner discloses (figure 5) a grow fence garden planter and bird and small animal feeder system, as described above, wherein the vegetation holes (24) are provided with vegetation pots (16) filled with potting soils for growing vegetation ([0025], lines 11-17).

Regarding claim 16, Woerner discloses (figure 5) a grow fence garden planter and bird and small animal feeder system, as described above, wherein the pots (16) are capable of holding food to function as a bird feeder and are capable of holding water to function as a bath tub. 

Regarding claim 17, Woerner discloses a grow fence garden planter and bird and small animal feeder system, as described above, wherein the face of the plurality of horizontal rails is installed with holes pointing downwards if the particular rail is not to be used.
The fence garden planter disclosed by Woerner (figure 1) is capable of doing so. The horizontal rails (20) are positioned on top of support members (36). The horizontal rails (20) are capable of being 

Regarding claim 18, Woerner discloses (figure 1) a grow fence garden planter and bird and small animal feeder system, as described above, wherein the vertical post (22) is a standard vertical post ([0028], lines 19-25).

Regarding claim 20, Woerner discloses (figures 1-3) a grow fence garden planter and bird and small animal feeder system, as described above, wherein the system comprises of a plurality of lights (56) to illuminate the system during night ([0034], lines 5-10). Woerner discloses the claimed invention except for the lights being installed under the horizontal rails.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the location of the lights to under the horizontal rails, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done to provide lighting over a larger surface area of the system, thus increasing illumination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US-20190254241-A1) in view of Hathaway et al (US-20180125270-A1).
Regarding claims 4, 11, and 19, Woerner discloses a grow fence garden planter, capable of functioning as a grow fence garden planter and bird and small animal feeder system as described above, comprising vertical posts (22). Woerner does not disclose that the vertical posts comprise a metallic support providing strength to allow the vertical post installation on a hard floor by the help of wedge anchors. 
Hathaway et al teaches (figure 1) a fence garden planter wherein the vertical posts (5) comprise a metallic support ([0007], lines 1-6). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Woerner with the metallic vertical posts as disclosed by Hathaway et al for the benefit of enhancing the structural integrity of the grow fence garden planter, thus allowing the vertical post to be installed on a hard floor by the help of wedge anchors.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Black US-5826375-A, Carroll et al US-20140115959-A1, Park US-20130305601-A1, Baker US-20110258925-A1, Nelson US-20170181393-A1, Ou US-20160295808-A1, Bernardes US-20180295790-A1, Rodrigues US-20180000027-A1, Hu US-20120285084-A1, Bradley et al US-D645779-S, Cieri US-20060231687-A1, Carl US-4255896-A, and Avery US-10470384-B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644